Citation Nr: 0811228	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-40 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of a back injury, to include 
spondylolysis at L5-S1.

2.  Entitlement to service connection for the residuals of a 
back injury, to include spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant served on active duty from June 15, 1973, to 
August 3, 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico in which the RO declined to reopen 
the previously denied claim of entitlement to service 
connection for spondylolysis at L5-S1.

The appellant testified before the undersigned Acting 
Veterans Law Judge in August 2007.  A transcript of the 
hearing is associated with the claims file.

Given the favorable disposition of the claim to reopen, the 
issue of entitlement to service connection for residuals of a 
back injury to include spondylolysis at L5-S1 addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An August 1974 rating decision denied service connection 
for residuals of a back injury, to include spondylolysis at 
L5-S1.  The appellant did not appeal this decision and it 
became final.

2.  Evidence received since the August 1974 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., evidence that the appellant did not have a 
pre-existing back disability.  This evidence raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 1974 rating decision is 
new and material and the claim for service connection for the 
residuals of a back injury, to include spondylolysis at L5-
S1, is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the appellant.

I.  New and Material

In an August 1974 rating decision, the RO denied service 
connection for the residuals of a back injury, to include 
spondylolysis at L5-S1.  The rationale given for the decision 
was that although the appellant had been treated on active 
duty for back pain, the pain had, by the appellant's report, 
been present two months prior to his entry into active 
service.  Clinical findings during active service showed 
spondylolysis at L5-S1.  Accordingly, the appellant was 
discharged as not meeting enlistment standards due to a back 
disability that existed prior to service and was not 
aggravated by service.

The RO provided notice of this decision to the appellant in 
August 1974.  The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the August 1974 denial of service 
connection for residuals of a back injury to include 
spondylolysis includes lay witness' statement from the 
appellant's sister and brother attesting to the lack of any 
back disability prior to the appellant's entrance into active 
service and the extent of injury the appellant sustained to 
his back during active service, and the appellant's testimony 
before the undersigned Acting Veterans' Law Judge in August 
2007.  

The appellant testified that he entered the service at age 
17, immediately after finishing high school.  He testified 
that he did not participate in sports during high school, 
although he passed a physical required for him to play 
football when he was about 13 or 14 years old.  He did not 
play.  The appellant further testified that he had no pre-
existing back condition when he entered active service.  He 
had sustained no back injury, required no surgery, and had 
received no treatment for his back prior to entrance to 
active service.  The Board finds the appellant's testimony to 
be credible.  Following the hearing, the appellant submitted 
lay statements dated in August 2007 from his brother and 
sister attesting to their observations that the appellant had 
not required treatment for nor exhibited symptoms of a back 
problem prior to entrance into active service.  However, the 
brother noted that he spoke to the appellant's commander 
during the appellant's period of active service to inquire as 
to the appellant's health, and was told that the appellant 
was immobilized and all but in traction. 

This evidence is new in that it was not previously of record.  
This evidence also corroborates the appellant's statements 
that he had no pre-existing back condition prior to his 
entrance into active service.  It is noted that the 
appellant's reports of medical history, dated in January 
1973, and examination, dated in January, April, and June 
1973, prior to entrance into active service reflect no 
defects, diagnoses, abnormalities, or other findings 
concerning the appellant's back.  Thus, the newly submitted 
medical evidence presents a reasonable possibility that the 
appellant's currently manifested lower back disability is the 
result of, or had its onset during, the appellant's period of 
active service.  It is therefore material.

Accordingly, reopening the claim for service connection for 
the residuals of a back injury, to include spondylolysis at 
L5-S1, is warranted.


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for the 
residuals of back injury to include spondylolysis at L5-S1 is 
reopened.  To that extent only, the claim is granted.


REMAND

The appellant seeks entitlement to service connection for the 
residuals of a back injury, to include spondylolysis at L5-
S1.  

VA treatment records reflect the appellant currently receives 
treatment for chronic lower back pain secondary to 
spondylolysis.  Clinical findings show grade I 
anteriolisthesis of L4 on L5 with concomitant moderate right 
neural foraminal narrowing and moderate to severe left neural 
foraminal narrowing with loss of disc height and signal.

The appellant has testified that he sustained injury to his 
back during boot camp, and that since then he has experienced 
symptoms of back disability.  He has offered the statement of 
his witness attesting not only to the absence of any back 
problem, disability, or treatment prior to active service, 
but also to treatment for appears to have been significant 
injury during active service.  The Board finds the veteran's 
testimony to be credible.

The RO is reminded that when no preexisting condition is 
noted upon entry into service, the appellant is presumed to 
have been sound upon entry and the burden falls on the 
government to rebut the presumption of soundness.  The 
correct standard for doing so requires the VA show by clear 
and unmistakable evidence that (1) the appellant's disability 
existed prior to service and (2) the pre-existing disability 
was not aggravated during service.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

VA examination must therefore be accorded in this case to 
determine the nature, extent, and etiology of the lower back 
disability, to include spondylolysis of L5-S1.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the appellant have been 
obtained.

2.  Schedule the appellant for 
examination by the appropriate medical 
professional to determine the nature, 
extent, and etiology of his low back 
disability, to include spondylolysis at 
L5-S1.  All indicated tests and studies 
should be performed. The claims folder, 
including all newly obtained evidence, 
and a copy of this remand, must be sent 
to the examiner for review, and the 
report of the examination should confirm 
that it has been received and reviewed.

The examiner is asked to provide answers 
to the following questions:  

Did the veteran clearly and unmistakably 
have a low back disorder that existed 
prior to his period of service?  

If the veteran's low back disorder 
clearly and unmistakable existed prior to 
service, can it be said with clear and 
unmistakable assurance that the pre-
existing low back disorder was not 
aggravated to a permanent degree during 
service beyond that which would have been 
expected given the normal progression of 
the disability?

If the veteran's low back disorder did 
not clearly and unmistakably exist prior 
to service, is at least as likely as not 
that any current diagnosed back 
disability had its onset during or is in 
any way the result of the appellant's 
active service or any incident therein, 
including injury to the low back?

The examiners must provide a complete 
rationale for any opinions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for service connection for the 
residuals of back injury, to include 
spondylolysis at L5-S1 with application 
of all appropriate laws and regulations, 
including Wagner, supra, if applicable 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the appellant, furnish him with an 
SSOC and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claims. 38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


